Citation Nr: 0513505	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  99-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel
INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In the March 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death and denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
perfected an appeal to the Board.  By an October 2001 
decision, the Board affirmed the RO's denial of service 
connection for the cause of the veteran's death and stayed 
the 38 U.S.C.A. § 1318 claim in accordance with the 
instructions of the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).  The appellant gave notice of appeal 
of the October 2001 Board decision to the United States Court 
of Appeals for Veterans Claims.  In July 2003, the appellant 
through counsel and the Secretary of VA filed a Joint Motion 
for Partial Remand to the Board.  The motion urged the Court 
to vacate and remand the October 2001 decision for failure of 
the Board to present sufficient reasons or bases to support 
its conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
appellant's claim pursuant to 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  Also, the parties determined that the Board 
failed to advise the appellant of the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim.  By Order signed July 30, 
2003, the Court granted the motion, vacated that part of the 
Board's decision that denied service connection for the cause 
of the veteran's death, and remanded the matter for 
readjudication consistent with the motion.  In November 2003, 
the Board remanded the appellant's case to the Appeals 
Management Center (AMC) for further development in accordance 
with the Court's Order.  All development as instructed by the 
Board has been completed by the AMC and this matter has now 
come back before the Board for readjudication. 

Also, as noted in that part of the Board's November 2003 
Remand, the United States Court of Appeals for the Federal 
Circuit revised the stay order imposed in NOVA I, directing 
VA to process all DIC claims to include "hypothetical 
entitlement" claims, except for claims under 38 U.S.C.A. §§ 
1311(a)(2) and 1318 where a survivor seeks to reopen a claim 
on the grounds of new and material evidence, pending further 
rulemaking proceedings.  As the appellant in the instant 
appeal is not seeking to reopen a claim on the grounds of new 
and material evidence, her claim is no longer subject to a 
stay.  The Board deferred disposition of the merits of the 38 
U.S.C.A. § 1318 claim to allow the AMC to cure the same 
deficiency in notice noted above in the cause of death claim.  
The Board will now adjudicate the 38 U.S.C.A. § 1318 claim on 
the merits.   

Lastly, in June 2004, the AMC received an additional 
statement from the appellant with medical evidence (Dr. 
O.A.M.'s March 1999 letter) after the issuance of the last 
Supplemental Statement of the Case (SSOC) in June 2004; 
however, the appellant's statement and the medical evidence 
are duplicative and cumulative of evidence previously 
considered by agency decisionmakers.  Therefore, there was no 
need for the AMC to issue another SSOC.  See 38 C.F.R. § 
19.37(a) (2004) (providing that if the last SOC or SSOC was 
prepared before the receipt of additional evidence, a SSOC 
will be furnished to the veteran unless the additional 
evidence is duplicative or not relevant to the issue on 
appeal).  





FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on November 1, 1998, and lists his immediate cause of death 
as respiratory failure due to or as a consequence of 
pneumonia.  

3.  At the time of the veteran's death, service connection 
was in effect for the following:  shrapnel wounds of the left 
neck (with left shoulder and cervical spine limitation of 
motion and left arm neuropathy) rated at 60 percent effective 
from January 28, 1986 (prior evaluations were less than 60 
percent and at no time after the veteran's discharge from 
service and prior to January 28, 1986 was the disability 
rated as totally disabling); shrapnel wound to Muscle Group 
XIV, right thigh with right knee tendonitis rated at 30 
percent effective from April 1, 1946 (also 30 percent 
effective from November 3, 1945); shrapnel wound to the right 
submental region rated at 10 percent effective from February 
21, 1986; shrapnel wound to the left thigh with subcutaneous 
nodule rated at 10 percent effective from February 21, 1986; 
and shrapnel wound to the left face and elbow rated as 
noncompensable effective from April 1, 1946; the combined 
schedular rating was 80 percent from February 21, 1986 (the 
combined schedular rating at no time after the veteran's 
discharge from service and prior to February 21, 1986 totaled 
100 percent); entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities was established from December 27, 1993.  

4.  The evidence of record does not demonstrate a causal 
relationship between the cause of the veteran's death and 
either service or his service-connected shrapnel wounds.

5.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death; nor 
does the evidence show that the veteran would have met the 
statutory duration requirements but for CUE in a previous 
decision.  

6.  The veteran's service connected disabilities were not 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge from 
active duty in November 1945. 

7.  The veteran was not a former prisoner of war and he died 
before September 30, 1999.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred as a 
result of service or a service-connected disability.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.312 (2004).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5103, 5103A, 5109A, 7111 (West 2002); 38 
C.F.R. §§ 3.105(a), 3.159, 3.22, 20.1106, 20.1403(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Post Court/Board Remand and VCAA

As previously noted, the Board remanded the appellant's case 
for additional development in November 2003.  On remand, in 
correspondence dated in March 2004, the RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
information and evidence necessary to substantiate her cause 
of death claim and 38 U.S.C.A. § 1318 claim, including which 
portion of the information and evidence was to be provided by 
the appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 186-87 
(2002).  The AMC specifically advised the appellant that VA 
needed "medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  The AMC specifically advised the appellant that in 
order to support her claim for DIC benefits, the evidence 
must show the following:  "[t]he veteran died while on 
active duty"; "[t]he veteran died from a service-related 
injury or disease"; "[t]he veteran died from an injury or 
disease not related to service, but was totally disabled due 
to a service-related injury-for at least 10 years 
immediately before death, or since the veteran's release from 
active duty, if the veteran was released at least five years 
before death, or for at least one year before death if the 
veteran was a former prisoner of war who died after September 
30, 1999."  In addition, in a letter dated September 5, 
2003, the attorney who represented her before the Court 
specifically drew her attention to the value of having a 
physician's statement which would provide greater support to 
a link between the veteran's service and his death. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the initial 
unfavorable rating decision was rendered prior to the 
enactment of the VCAA; therefore, it was impossible for VA to 
provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices.  

The March 2004 VCAA notice contained no specific request for 
the appellant to provide any evidence in the appellant's 
possession that pertained to the claims, or something to the 
effect that the appellant give VA everything she had that 
pertained to her claims.  38 C.F.R. § 3.159 (b)(1) (2004).  
Nevertheless, the RO asked the appellant for all the 
information and evidence necessary to substantiate the 
appellant's claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the appellant, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

Based on the foregoing, the Board finds that the AMC complied 
with the Board's November 2003 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In further regard to VA's enhanced duty to notify under the 
VCAA, the Board notes that the RO provided the appellant with 
a copy of the March 1999 rating decision, May 1999 SOC, 
January 2001 SSOC, and June 2004 SSOC, which together 
provided the appellant with notice as to the evidence needed 
to substantiate her claims and the reasons for the denials.  
The May 1999 SOC, January 2001 SSOC,  and June 2004 SSOC 
provided the appellant with notice of the laws and 
regulations pertinent to her claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
requested the veteran's "Autopsy Final Report" from St. 
John's Regional Health Center, a copy of which has been 
associated with the claims file.  The RO obtained a VA 
medical opinion on the identity and etiology of the veteran's 
cause of death in light of numerous private treatment records 
the appellant submitted, including records from Dr. O.A.M. 
and St. John's Regional Health Center.  The record reflects 
that the appellant submitted numerous authorizations for the 
release of medical information (VA Form 21-4142).  The claims 
file shows that the identified treatment records have been 
associated with the claims file.  Lastly, in appellant's July 
1999 Substantive Appeal, the appellant requested a local RO 
hearing; however, the appellant's representative contacted 
the RO in August 1999 and withdrew this hearing request.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Accordingly, the Board will proceed 
with appellate review.


II.	Cause of Death

The appellant contends that the veteran's service-connected 
shrapnel wounds to his neck caused his death.  The appellant 
maintains that scarring or tissue developed around the 
shrapnel retained in the veteran's neck, which made 
swallowing difficult for the veteran.  The appellant contends 
that due to problems with swallowing, the veteran lost a lot 
of weight.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (a)(2004).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2004).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2004).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

During the veteran's lifetime, service connection was 
established for shrapnel wounds the veteran sustained to 
various parts of his body, including his neck.  

The Certificate of Death indicates that the veteran died on 
November [redacted], 1998, and lists his immediate cause of death as 
respiratory failure due to or as a consequence of pneumonia.  

The service medical records showed that the veteran was 
treated for acute nasopharyngitis in December 1943 and 
January 1945 during service, but was not otherwise treated 
for any respiratory problems or lung disorder in service.  

The first post-service evidence of record of respiratory 
problems is a private medical statement dated in August 1961 
from Dr. W.L.P., which noted that the veteran might possibly 
have an intermittent prolonged sinus infection, although no 
sinus infection was demonstrated on examination.  

An April 1986 VA mental examination report was significant 
for showing that the veteran complained of throat pain and 
difficulty swallowing.  The veteran reported that he had his 
upper esophagus "ballooned" twice.  The veteran indicated 
that his 'appetite was difficult' because of his partial 
gastrectomy and problems associated with swallowing, but he 
maintained that he had regained the weight that he previously 
lost.  An April 1986 VA general examination report noted a 
diagnosis of vasomotor rhinitis.  

Records from Dr. W.D.B. of Humana Hospital Overland Park 
included a September 1987 record that noted that the veteran 
underwent an esophagogastroduodenoscopy (EGD).  The 
preoperative diagnosis was dysphagia, history of esophageal 
stricture, and status post partial gastrectomy.  The 
postoperative diagnosis was esophageal stricture of the 
"GE" junction dilated, status post partial gastrectomy, and 
bile reflux gastritis.  Similar findings were noted in 
September 1988.  A December 1990 record noted that the 
veteran had a history of esophageal stricture dilated in the 
past associated with severe gastritis and status post partial 
gastrectomy.  A May 1994 consultation report noted that the 
veteran reported that ever since his stomach surgery in 1979, 
he had had problems with dysphagia.  

Records from Johnson County Imaging Center included a 
December 1993 report in which Dr. C.B. noted an impression of 
interstitial disease present in each lung base. 

Records from Shawnee Mission Medical Center included a report 
on an October 1994 computed tomography scan that revealed 
evidence of severe chronic obstructive pulmonary disease.  An 
October 1994 radiology reported noted an impression of marked 
interstitial prominence bilaterally.  The radiologist noted 
that it was uncertain if the interstitial prominence 
represented changes of an interstitial pneumonitis, acute 
versus chronic, or whether the interstitial prominence could 
represent interstitial spread of carcinoma.  

Private medical records from Dr. D., dated from November 1995 
to October 1998, showed that the veteran complained of left 
neck pain (attributed to a left brachial plexus injury 
secondary to the service injury) and difficult swallowing.   

St. John's Regional Health Center/Mayo Clinic records dated 
in July 1998 noted that the veteran complained that he had 
lost 50 to 60 pounds over the last seven months.  He 
indicated that he ate well and his appetite was well, but 
complained that he had some difficulty swallowing because he 
did not have a lot of saliva.  He reported that he had gone 
under a lot of tests but no cause was found.  The examiner 
noted impressions of 60-pound weight loss, recurrent 
esophageal stricture, and "usual" interstitial pneumonitis 
with spontaneous pneumothorax.  The examiner noted that at 
this point, no obvious cause of the veteran's problem had 
been identified.  The examiner indicated that persons with 
interstitial fibrosis do not usually lose weight like the 
amount of weight the veteran lost.  

Records from St. John's Regional Health Center show that the 
veteran was admitted to the hospital in October 1998, for 
complaints of difficult swallowing.  An initial evaluation 
revealed an absence of pulmonary symptoms and parenchymal 
masses, and the initial impression was extrinsic esophageal 
compression causing dysphagia. 
A subsequent mediastinoscopy revealed benign enlarged 
scarring of the mediastinal lymph nodes and probable 
extrinsic compression of the esophagus by an aberrant right 
retroesophageal right subclavian artery.  An October 1998 
record indicated that a report of a modified barium swallow 
noted an impression of moderate to severe oral and pharyngeal 
stage dysphagia with aspiration of thin liquids noted.  
Problems with dysphagia were noted to continue during the 
veteran's hospitalization.  The records show that the veteran 
died at this facility on November [redacted], 1998.

St. John's Regional Health Center records show that the final 
report on the veteran's autopsy dated in November 1998, noted 
that the veteran was admitted to the hospital in October 1998 
with complaints of difficulty swallowing, including 
difficulty swallowing liquids.  The examiner indicated that 
the veteran also reported a 30-pound weight loss over the 
past year, although the swallowing difficulties were reported 
to be significant for only the week or so prior to admission.  
The examiner maintained that the cause of the veteran's death 
was overwhelming pulmonary infection superimposed on a 
background of chronic lung disease with interstitial fibrosis 
and apparent bronchiectasis.  The examiner noted that the 
histologic appearance of the lungs was most consistent with a 
bacterial infectious process.  The examiner indicated that 
numerous granulomas were present within the subpleural spaces 
of the lungs and extensively within the enlarged 
bronchopulmonary, hilar, and mediastinal lymph nodes.  The 
examiner maintained that while the etiology of the chronic 
lung disease could not be determined, in part due to the 
extensive supervening acute infections changes, it was 
possible that some portion of the chronic disease resulted 
from a granulomatous infection in the past.  The examiner 
reported that the anomalous origin of the right subclavian 
artery was confirmed at postmortem examination, but 
maintained that as was expected clinically, it did not appear 
to cause an anatomically significant compression of the 
esophagus, although it could have produced a "sensation" of 
dysphagia.  The examiner indicated that apart from some mild 
soft tissue hemorrhage around the jejunostomy site, there was 
no evidence of any abnormal bleeding and no evidence that 
bleeding contributed to the veteran's death-which the 
examiner added, "was almost certainly due to respiratory 
failure in the setting of an overwhelming pulmonary 
infection."  The Board notes that the autopsy report 
contained no specific mention of any of the veteran's shell 
fragment wounds.

In a March 1999 statement, Dr. O.A.M. indicated that he had 
treated the veteran for approximately 20 years.  Dr. O.A.M. 
noted that the veteran sustained shrapnel wounds to the left 
side of his neck during service.  Dr. O.A.M. reported that 
just prior to the veteran's death, he had marked dysphagia 
and his final admission to the hospital was for "dysphagia 
and difficulty swallowing."  Dr. O.A.M. maintained that the 
veteran died of "complications from [...] his multiple disease 
processes."  Dr. O.A.M. reported that "much consideration 
should be given to the fact that [the veteran] did have 
shrapnel wounds in his neck."  Dr. O.A.M. added that "this 
problem was not evaluated thoroughly at the time of the 
autopsy."

In a May 1999 statement, VA physician G.B.W., M.D. noted that 
he reviewed pertinent medical records and he discussed 
several records.  Dr. G.B.W. indicated that the evidence 
reflected that the illness leading to the veteran's death 
apparently began during his last year of life, with 
significant loss of weight and vitality.  Dr. G.B.W. noted 
that treatment records reflected that the veteran stated that 
his appetite seemed unimpaired and swallowing was aggravated 
by diminished saliva rather than by the esophageal 
constriction recognized and treated by periodic dilatation.  
Dr. G.B.W. reported that the autopsy examination failed to 
provide a complete explanation for weight loss, apparent 
enlargement of lung lymph nodes from July to October 1998, 
the cause of the generalized lung scarring, or the precise 
cause of rapid worsening of swallowing function.  Dr. G.B.W. 
added that on repeated examination, it was revealed that the 
decrease in swallowing function was not caused by the 
misplaced artery or lung lymph nodes, nor had any examiner 
implied that the shrapnel fragment in the "'superficial 
tissue of the left neck'" had any bearing on the veteran's 
progressive deterioration.  Dr. G.B.W. maintained that in the 
absence of a specific cause, the pathologist had no reason to 
open the left neck tissues to attempt to locate the foreign 
body.  Dr. G.B.W. reported that it was his opinion that the 
veteran had a chronic lung disorder, relatively asymptomatic, 
and severe loss of physical resistance.  Dr. G.B.W. indicated 
that the veteran developed acute pneumonia due to aspiration 
of mouth/throat contents during his last days.  Dr. G.B.W. 
noted that his opinion was compatible with the Death 
Certificate that noted respiratory failure and pneumonia.  
Lastly, Dr. G.B.W. concluded that the veteran's medical 
records failed to support the claim that the effects of the 
service-connected shrapnel wound of the left neck could be 
related to the cause of his death.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In the instant case, the appellant has offered Dr. O.A.M.'s 
March 1999 statement, medical records, and her own lay 
opinion as proof that the veteran's service connected 
shrapnel wounds caused his death.  As to Dr. O.A.M.'s March 
1999 statement, Dr. O.A.M. only noted in general terms that 
the veteran died of "complications from [...] his multiple 
disease processes."  Dr. O.A.M. then advised that 
"consideration" should be made to the fact that the veteran 
had shrapnel wounds of the neck, but he offered no firm 
opinion with a supporting rationale as to the existence of a 
causal relationship between the retained shrapnel in the 
veteran's neck and his subsequent death from respiratory 
failure due to or as a consequence of pneumonia.  Rather, Dr. 
O.A.M. merely suggested that the veteran's shrapnel wound of 
the neck might have played a causal role in his death without 
specifying the role played.  Moreover, there is no indication 
that Dr. O.A.M. reviewed the medical records contained in the 
veteran's claims files.  The Board notes that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Therefore, the Board finds Dr. O.A.M.'s March 1999 
medical statement unpersuasive to the extent it is offered as 
competent medical evidence of a link between the veteran's 
cause of death and his service connected shrapnel wound of 
the neck.  

As for appellant's opinion on the cause of the veteran's 
death, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Because the appellant is not a medical 
expert, her assertions of a relationship between the 
veteran's death and his service-connected shrapnel wound of 
the neck cannot constitute competent evidence of such a 
relationship.  

In contrast, Dr. G.B.W. found that the veteran's shrapnel 
wound of the left neck did not play a causal role in 
producing his death, which is essentially consistent with the 
autopsy report, which makes no mention of this wound.  The 
Board accords greater evidentiary weight to Dr. G.B.W.'s 
medical opinion than to Dr. O.A.M.'s medical opinion because 
it is based on a review of the veteran's medical records, 
supported by a complete and detailed rational, and supported 
by the other medical evidence of record.  Thus, the Board 
finds that the evidence of record does not demonstrate a 
causal relationship between the cause of the veteran's death 
and any service connected disability.  

The Board similarly finds that the evidence of record does 
not demonstrate a causal relationship between the cause of 
the veteran's death and any other incident of service.  The 
service medical records show that no chronic respiratory 
disorder or lung disease was identified during service.  The 
first post-service evidence of a chronic respiratory disorder 
or lung disease is documented many years after the veteran's 
discharge from service.  

Accordingly, in the absence of competent medical evidence of 
a link between the disease processes determined to have 
caused the veteran's death and his period of service, service 
connection for the cause of the veteran's death may not be 
established. 


III.	38 U.S.C.A. § 1318

During the course of this appeal, there have been a number of 
changes with the regulations and case law governing 38 U.S.C. 
§ 1318 claims.  A discussion of the evolution of the handling 
of such claims is pertinent to the understanding of why this 
claim must now be denied.  

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse and to the 
children of a "deceased veteran" in the same manner as if 
the death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2004).  The 
service-connected disability(ies) must have been (1) 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death, or (2) 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total disability rating may be schedular or based on 
individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. 
§ 3.22(c) (2004).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A.       §§ 1311(a)(2), 1318 and 
certain other cases, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2004).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  The Court concluded that 
the language of 38 C.F.R. § 3.22(a) would permit a DIC award 
where it is determined that the veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime.  Id.  In such cases, the claimant 
must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A.               § 1311(a)(2) (veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 C.F.R.            
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C.A. § 1311(a)(2).  67 Fed. Reg. 16,309-16,317 (April 5, 
2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  

The result of the above is that VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318.  So the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for CUE in a previous 
decision.

In the instant case, at the time of the veteran's death, 
service connection was in effect for the following:  shrapnel 
wounds of the left neck (with left shoulder and cervical 
spine limitation of motion and left arm neuropathy) rated at 
60 percent effective from January 28, 1986 (prior evaluations 
were less than 60 percent and at no time after the veteran's 
discharge from service and prior to January 28, 1986 was the 
disability rated as totally disabling); shrapnel wound to 
Muscle Group XIV, right thigh with right knee tendonitis 
rated at 30 percent effective from April 1, 1946 (also 30 
percent effective from November 3, 1945); shrapnel wound to 
the right submental region rated at 10 percent effective from 
February 21, 1986; shrapnel wound to the left thigh with 
subcutaneous nodule rated at 10 percent effective from 
February 21, 1986; and shrapnel wound to the left face and 
elbow rated as noncompensable effective from April 1, 1946.  
The combined schedular rating was 80 percent from February 
21, 1986 (the combined schedular rating at no time after the 
veteran's discharge from service and prior to February 21, 
1986 totaled 100 percent).  Entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities was established from December 27, 
1993.  

None of the veteran's service-connected disabilities were 
continuously rated as 100 percent disabling for at least 10 
years immediately preceding the veteran's death.  The veteran 
was also not in receipt of a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disabilities for at least 10 years immediately 
preceding his death.  Rather, the veteran was awarded a TDIU  
from December 27, 1993, which is less than 10 years 
immediately preceding the veteran's death on November [redacted], 
1998.  It follows that the veteran was also not continuously 
rated as totally disabled for five years after his discharge 
from service and leading up to his death.  Lastly, there is 
no evidence suggesting that the veteran was a prisoner of war 
at any time, and in any event, it is undisputed that he died 
prior to September 30, 1999.  Thus, the veteran did not meet 
the statutory duration requirements for a total disability 
rating at the time of his death.

In regard to the question of whether such requirements would 
have been met but for clear and unmistakable error (CUE) in a 
previous decision, the Board notes that the record does not 
indicate that the appellant has specifically alleged that 
there was CUE in any final rating or Board decision.  CUE is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See 38 C.F.R. § 
20.1403(a) (2004); see also Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  CUE is not a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2004).  

The RO received from the veteran an original claim for TDIU 
in July 1988, and VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) in September 
1988.  In a January 1989 rating decision, the RO denied TDIU.  
The veteran perfected an appeal to the Board.  In a February 
1991 decision, the Board denied TDIU.  The veteran was 
notified of this decision and his appellate rights, but he 
did not appeal the decision to the Court and it became final.  
38 U.S.C.A. §§ 7104(b), 7266 (West 2002); 38 C.F.R. § 20.1100 
(2004).  On December 27, 1993, the veteran requested an 
increased evaluation for his service-connected disabilities.  
In October 1994, the veteran asked for an award of TDIU.  In 
an October 1996 rating decision, the RO granted TDIU from 
December 27, 1993, the date on which the veteran submitted 
his claim for an increased evaluation for all of his service-
connected disabilities.  The Board notes that the effective 
date for an award of TDIU is governed by the increased rating 
provisions.  The Board finds no error in the effective date 
assigned by the RO in the October 1996 rating decision.  In 
addition, the Board does not find CUE in any of the 
determinations cited.  Thus, the Board finds that the 
evidence does not show that the veteran would have met the 
statutory duration requirements under the provisions of 
38 U.S.C.A. § 1318 but for CUE in a previous decision.  

Finally, the Board notes that the RO received the appellant's 
claim for DIC benefits in November 1998.  Much of the 
evolution of analysis for 38 U.S.C.A. § 1318 claims occurred 
after receipt of her claim.  As discussed above, however, the 
Federal Circuit found that VA's actions in amending the 
regulations in question were interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


